| @. PERMIS EL JEM : 0

CONVENTION RELATIVE AUX TRAVAUX
DE RECHERCHE
ET
D'EXPLOITATION DES GISEMENTS
D’HYDROCARBURES
ENTRE
L'ETAT TUNISIEN
ET

L'ENTREPRISE TUNISIENNE
D’ACTIVITES PETROLIERES
ET

AL THANI CORPORATION LIMITED

Février 2005
CONVENTION PORTANT AUTORISATION DE
RECHERCHE ET D'EXPLOITATION DES GISEMENTS
D’HYDROCARBURES

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par
Monsieur Afif CHELBI, Ministre de l’Industrie, de l'Energie et des Petites et Moyennes
Entreprises.

D'une part,
Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée
"ETAP"), dont le siège est à Tunis, au 27 bis Avenue Khéreddine Pacha, 1002 Tunis
Belvédère, représentée par son Président Directeur Général, Monsieur Taïeb EL KAMEL,
dûment mandaté pour signer cette Convention.

Et,

AL THANI CORPORATION LIMITED (ci-après dénommée AL THANI), société offshore
constituée sous la règlementation Jebel Ali Free Zone Authority à Dubai, Emirats Arabes
Unis, ayant son siège social à Al Attar Business Tower, Avenue du Sheikh Zayed, PO Box
88188, Dubai, Emirats Arabes Unis, élisant domicile à l’immeuble «Prince du Lac»
Appartement 5, Rue du Lac Turkana, Les Berges du Lac, 1053- Tunis, Tunisie, représentée
par Monsieur Abdallah Saeed AL THANI de nationalité émiratie agissant en qualité de
Président dûment habilité à cet effet:;

D’autre part
ETAP agit en tant que Titulaire et AL THANI en tant qu’Entrepreneur.
Il est préalablement exposé ce qui suit :

L’ETAP et l’Entrepreneur ont déposé conjointement en date du 11 Février 2005 une demande
de Permis de Recherche, sous le régime du Code des Hydrocarbures promulgué par la Loi n°
99-93 du 17 Août 1999 telle que modifiée et complétée par la loi n°2002-23 du 14 février
2002 ainsi que par la loi n°2004-61 du 27 juillet 2004, dit "Permis El Jem" comportant mille
cinquante six (1056 ) périmètres élémentaires de quatre (4) km? chacun, d'un seul tenant, soit
une surface de quatre mille deux cents vingt quatre kilomètres carrés ( 4224 km?).

L'ETAP est en droit conformément au Titre Six (6) du Code des Hydrocarbures de conclure
un Contrat de Partage de Production avec un entrepreneur possédant les ressources financières

et l'expérience technique nécessaires. / 13
AL THANI a fait la preuve qu’elle possède les ressources financières et l’expérience
technique nécessaires pour exercer toutes les activités de recherche, d’appréciation, de-
développement et d’exploitation des hydrocarbures.

L’ETAP et AL THANI ont conclu un Contrat de Partage de Production sous lequel AL
THANI exercera toutes les activités objet de la présente Convention et ses annexes.

En vertu de ce Contrat, AL THANI pourra prélever directement une part de la production
pétrolière ou gazière pour récupérer toutes les dépenses de recherche, d’appréciation, de
développement et de production ainsi qu’une autre part à titre de rémunération. ETAP recevra
la part de production restante.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
ARTICLE PREMIER:

Le Permis de Recherche, tel que délimité à l'Article 2 du Cahier des Charges annexé à la
présente Convention (Annexe A) sera attribué à ETAP par un arrêté du Ministre chargé des
Hydrocarbures qui sera publié au Journal Officiel de la République Tunisienne.

ARTICLE 2 :

L’Entrepreneur s'engage à effectuer et à financer tous les travaux de recherche, et
d'exploitation conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et notamment son Titre Six (6) et conformément aux
dispositions du Contrat de Partage de Production et de la présente Convention et ses annexes.

L’AUTORITE CONCEDANTE accorde à l’Entrepreneur le bénéfice de tous les avantages et
privilèges prévus par le Code des Hydrocarbures promulgué par la Loi n° 99-93 du 17 Août
999 telle que modifiée et complétée par la loi n°2002-23 du 14 février 2002 et par la loi
n°2004-61 du 27 juillet 2004 ainsi que les textes subséquents pris pour son application, et par
la présente Convention ainsi que ses annexes.

Les annexes qui font partie intégrante de la dite Convention sont :
- Annexe À : le Cahier des Charges ;
- Annexe B : la Procédure des Changes ;
- Annexe C : Définition et Carté de Permis

ETAP s’engage à remplir les obligations auxquelles elle est soumise dans les délais impartis
en vertu de la présente Convention et ses annexes et du Contrat de Partage de Production.

Les travaux de recherche et d’exploitation des hydrocarbures effectués par l’Entrepreneur
dans les zones couvertes par le Permis de Recherche sont assujettis aux dispositions du Code
des Hydrocarbures et des textes réglementaires pris pour son application, aux dispositions de
la présente Convention et ses annexes ainsi que celles du Contrat de Partage de Production.

ARTICLE 3 : ï

Conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application, le Titulaire s'engage à payer à l'AUTORITE CONCEDANTE:

A
1. la redevance proportionnelle à la production des hydrocarbures (ci-après désignée
"Redevance") à la valeur ou aux quantités des hydrocarbures liquides ou gazeux provenant
des opérations réalisées dans le cadre de la présente Convention et vendus ou enlevés par lui
ou pour son compte et qui sera acquittée suivant les taux prévus à l'Article 101.2.4. du Code
des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces, seront
effectués suivant les modalités précisées au Titre Trois (3) du Cahier des Charges.

2. les droits et taxes prévus à l’Article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l'absence de
bénéfice.

3. l'impôt sur les bénéfices suivant les taux prévus à l'Article 101 du Code des
Hydrocarbures. Les paiements effectués par le Titulaire au titre de l'impôt sur les bénéfices
remplacent tout impôt qui pourrait être du en application des dispositions du Code de l'Impôt
sur le Revenu des Personnes Physiques et de l'Impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du chapitre
premier du Titre Sept (7) du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, Entrepreneur tiendra en Tunisie une comptabilité
en Dinars où seront enregistrés tous les frais, dépenses, et charges encourus par lui au titre des
activités assujetties à la présente Convention, y compris les ajustements nécessaires pour
corriger les pertes ou gains de change qui résulteraient sans ces ajustements, d’une ou
plusieurs modifications intervenant dans les taux de change entre le Dinar et la monnaie
étrangère utilisée par l’Entrepreneur, dans laquelle lesdits frais, dépenses et charges ont été
encourus, étant entendu que ces ajustements ne seront pas eux-mêmes considérés comme un
bénéfice ou une perte aux fins de l’impôt sur les bénéfices.

L’amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l’Article 109.1 du Code des Hydrocarbures peut être différé,
autant que besoin est, de façon à permettre leur imputation sur les exercices bénéficiaires
jusqu’à extinction complète. ,

Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées pourra
être traité comme frais déductible au titre de l’exercice au cours duquel la perte ou l’abandon
a eu lieu.

Pour chaque exercice bénéficiaire, l’imputation des charges et amortissements sera effectuée
dans l’ordre suivant :

1) report des déficits antérieurs ;

2) amortissements différés ;

3) autres amortissements.

4. l’Entrepreneur paiera pour son propre compte et comptabilisera au titre des dépenses
recouvrables, les droits, taxes et tarifs prévus à l'Article 114 du Code des Hydrocarbures;

dé 4
5. l’Entrepreneur est assujetti au paiement de l’impôt sur les bénéfices visé à l'Article 101.3
du Code des Hydrocarbures, toutefois, l’impôt sur les bénéfices issus des hydrocarbures dû
par l’Entrepreneur au titre de la présente Convention, sera pris en charge totalement par le
Titulaire et payé, pour le compte de l’Entrepreneur et ce conformément aux dispositions du
Code des Hydrocarbures.

ARTICLE 4 :

Avant la fin du mois d’octobre de chaque année, l’Entrepreneur est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il avisera
P'AUTORITE CONCEDANTE des révisions apportées à ces programmes.

L’Entrepreneur est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fournitures de services, de travaux ou de matériels dont la valeur dépasse
l'équivalent en Dinars Tunisiens de trois cent mille Dollars Américains (300.000 US $).

L’Entrepreneur convient que le choix de ses contractants et fournisseurs sera effectué par
appel à la concurrence et d'une manière compatible avec l'usage dans l'industrie pétrolière et
gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux instruments financiers et ceux occasionnés par un cas de force majeure), dont
la valeur dépasse l'équivalent en Dinars Tunisiens de trois cent mille Dollars Américains
(300.000 US$) seront passés à la suite de larges consultations, dans le but d'obtenir les
conditions les plus avantageuses pour l’Entrepreneur, les entreprises consultées, tunisiennes
ou étrangères, étant toutes placées sur un pied d'égalité. Toutefois, l’Entrepreneur sera
dispensé de procéder ainsi dans les cas où il fournira en temps utile à l'AUTORITE
CONCEDANTE les raisons justificatives d'une telle dispense.

ARTICLE 5 :

L’Entrepreneur conduira toutes les opérations avec diligence, selon les réglementations
techniques en vigueur ou à défaut d'une réglementation appropriée, suivant les saines
pratiques admises dans l'industrie pétrolière et gazière internationale, de manière à réaliser
une récupération ultime optimale des ressources naturelles couvertes par le Permis et les
Concessions qui en dérivent. Les droits et obligations de l’Entrepreneur en ce qui concerne les
obligations de travaux minima! les pratiques de conservation de gisement, les
renouvellements, les cessions, l'extension en durée ou de superficie, l'abandon, et la
renonciation seront tels qu'ils sont prévus par les dispositions du Code des Hydrocarbures et
des textes réglementaires pris pour son application et par le cahier des charges.

L’Entrepreneur a le droit de transférer tout ou partie de ses droits, obligations, intérêts
découlant de la présente Convention et du Contrat de Partage de Production à des tiers ou à
des sociétés affiliées, conformément aux dispositions du Code des Hydrocarbures, de la
présente Convention et du Contrat de Partage de Production. Tout acte de transfert entre le
Titulaire, le Cédant et le Cessionnaire qui sera conclu conformément aux dispositions du
Contrat de Partage de Production est soumis à l'AUTORITE CONCEDANTE pour
approbation, laquelle approbation du le cas échéant l'opposition motivée, devra être notifiée
au Titulaire et à l’Entrepreneur dans les 90 jours suivant la date de soumission dudit accord de

transfert. [4 fa

L

ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, et les Articles 3
à 6 inclus et l’Article 9 du Cahier des Charges;

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application et par le Cahier
des Charges;

3. à ne pas placer le Titulaire et/ou l’Entrepreneur, directement ou indirectement sous un
régime plus contraignant que le régime de droit commun en vigueur, dans le cadre de la
réalisation des activités envisagées par la présente Convention et le Cahier des Charges. Il est
entendu que les droits et obligations de l’Entrepreneur sont ceux résultant des dispositions du
Code des Hydrocarbures et des textes réglementaires pris pour son application en vigueur à la
date de signature de la présente Convention.

4. à ne pas augmenter les droits d'enregistrement ou droits fixes auxquels sont assujettis les
Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des Hydrocarbures au
moment de la signature de la présente Convention si ce n'est pour les réviser
proportionnellement aux variations générales des prix en Tunisie;

5. à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’Article 116 du Code des Hydrocarbures puissent être réexportés également
en franchise, sous réserve des restrictions qui pourraient être édictées par l'AUTORITE
CONCEDANTE en période de guerre ou d'état de siège;

6. à faire bénéficier le Titulaire et l’Entrepreneur pour le ravitaillement en carburants et
combustibles de leurs navires et autres embarcations, du régime spécial prévu pour la marine
marchande ;

7. à ce que le Titulaire et l’Entrepreneur soient assujettis pour les opérations réalisées dans le
cadre de la présente Convention à la procédure des changes prévue au Chapitre 2 Titre Sept
du Code des Hydrocarbures , telle que précisée à l'Annexe B qui fait partie intégrante de la
présente Convention.

ARTICLE 7 :

Le Titulaire et l’Entrepreneur s'engagent à commercialiser les hydrocarbures extraits dans les
meilleures conditions économiques possibles. A cet effet, ils s’engagent à procéder à leur
vente conformément aux dispositions de l’Article 53 du Cahier des Charges.

Ts
ARTICLE 8 :

1-Tout différend entre l'AUTORITE CONCEDANTE et l’Entrepreneur concernant l'interprétation ou
l’application des dispositions de la présente Convention ou en relation seront préalablement réglés entre
eux à l'amiable.

2- A défaut d’un règlement amiable entre eux dans un délai de trois (3) mois à partir de la notification du
différend par la partie la plus diligente, les Parties conviennent de recourir à l’expertise pour le règlement
amiable de leur différend. L’expert sera nommé par accord entre les Parties. A défaut d'accord entre les
Parties quant à la désignation de l’expert dans un délai de (2) mois à compter de la date de ladite
notification, la Partie la plus diligente sera en droit de recourir au Centre International d’Expertise de la
Chambre de Commerce Internationale, conformément au Règlement d’Expertise Technique de celui-ci.
Les frais et honoraires de l'expert seront supportés à parts égales par l’Entrepreneur et l'AUTORITE
CONCEDANTE.

3- A défaut de l’aboutissement de la procédure d’expertise, le différend sera soumis à l'arbitrage et

tranché définitivement suivant le Règlement d’Arbitrage de la Chambre de Commerce Internationale
('CCI") en vigueur à la date d’introduction de la procédure d’arbitrage.

Les Parties conviennent que :

a) La Partie qui désirera recourir à l’arbitrage notifiera l’autre Partie conformément à
l'Article 4 du Règlement d’arbitrage de la CCI ;

b) Le tribunal arbitral sera composé par trois (3) arbitres désignés conformément
aux Règles de la CCI. Aucun arbitre ne sera ressortissant des pays auxquels
appartiennent les Parties ;

c) Le lieu de l'arbitrage sera Paris (France) ;
d) La loi et la procédure applicables seront celles de la législation tunisienne ;

e) La langue de l'arbitrage sera le français. Tous les documents devront être soumis
en langue française ou avec une complète traduction en français au cas où ils sont
établis dans une langue autre que la langue française. Toute déposition orale
pourra être faite dans une autre langue que le français à la condition que la Partie
qui y aura recours procède à une traduction simultanée en français. Le coût de
toute traduction ou de toute interprétation en français devra être entièrement
supporté par la Partie au nom de laquelle la déposition ou le document en langue
autre que le français a été soumis;

f) La sentence arbitrale rendue sera définitive et aura l'autorité de la chose jugée à
l'égard des Parties. Elle, sera exécutée ou rendue exécutoire devant tout tribunal
ayant juridiction ;

g) Les Parties se conformeront à toute mesure conservatoire ordonnée ou
recommandée par le tribunal arbitral ;

h) Les frais d'arbitrage seront supportés à parts égales par l’Entrepreneur et
 AUTORITE CONCEDANTE, sous réserve de la décision du tribunal concernant
leur répartition ;

i) L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions
contractuelles (à l’exception d’un arrêt de production) en ce qui concerne l’objet du
différend, mais laisse subsister tous autres droits et obligations des Parties au titre
de la présente Convention.

Il entendu que dans le cas d’un litige non encore résolu à la date de nullité, de déchéance et
d’annulation du Permis de Recherche ou de toute Concession en dérivant ou d’expiration de la

sé > À
période de validité du dudit Permis de Recherche ou de toute Concession en dérivant, la
présente Convention reste valide jusqu’à la résolution du litige en question.

Chacune des parties au litige se soumet irrévocablement aux Règles de la « C.C.I. » et de ce
fait, renonce irrévocablement à toute action de quelque nature que ce soit qui pourrait être un
obstacle à toute procédure d’arbitrage et à toute procédure pour reconnaître, confirmer,
appliquer ou donner effet à toute sentence arbitrale rendue par le Tribunal d’ Arbitrage.

ARTICLE 9 :

Si l’exécution des présentes dispositions par une partie est retardée par un cas de force
majeure telle que définie conformément aux disposition de l’ Article 56 du Cahier des Charges
annexe à la présente Convention, le délai prévu pour ladite exécution sera prorogé d’une
période égale à celle durant laquelle la force majeure aura persisté. La durée de validité du
Permis ou de la Concession d’exploitation, suivant le cas, sera prorogée en conséquence sans
pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire et de l’Entrepreneur sont ceux résultant du Code des
Hydrocarbures et des textes réglementaires pris pour son application en vigueur à la date de
signature de la présente Convention et ceux résultant de ladite Convention.

ARTICLE 11:

Pour la réalisation des activités envisagées par la présente Convention, les dispositions
diverses ci-après sont applicables

- Les Parties sont d'accord pour coopérer de toutes les manières possibles afin d'atteindre les
objectifs de la présente Convention.

- L'AUTORITE CONCEDANTE facilitera à l’Entrepreneur l'exercice de ses activités en lui
accordant tous permis, licence, droit d'accès nécessaires à la réalisation des Opérations de
Recherche et d'Exploitation et ce conformément à la législation et la réglementation en
vigueur en Tunisie.

Toutes autorisations de l” AUTORITE CONCEDANTE requises en vertu de cette
Convention ne pourront être refusées sans un motif légitime.

- Toutes les notifications ou autres communications se rapportant à la présente Convention
devront être adressées par écrit et seront considérées comme ayant été valablement effectuées
dès qu'elles seront remises en mains propres contre récépissé au représentant qualifié de la
Partie concernée au lieu de son principal établissement en République Tunisienne, ou
délivrées sous pli affranchi et recommandé avec accusé de réception, ou adressées par télex,
ou par télécopie confirmée par lettre et après confirmation de la réception par le destinataire, à
l'élection de domicile indiquée ci-dessus.

Les notifications seront considérées comme ayant été effectuées à la date où le
destinataire les recevra, conformément à l'accusé de réception.

- L’Entrepreneur peut à tout moment changer son représentant légal ou son domicile
mentionnée ci-dessus, sous réservé de le notifier à | AUTORITE CONCEDANTE avec un

préavis d'au moins dix (10) jours. K dé
8
- Les titres figurant dans la présente Convention sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée où l'objet
de la Convention, ni de l'une quelconque de ses clauses.

ARTICLE 12
La Convention Particulière et l’ensemble des textes qui lui sont annexés sont dispensés des

droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux frais du Titulaire
conformément aux dispositions de l'Article 100.a du Code des Hydrocarbures.

Fait à Tunis, le.
en sept (7) exemplaires originaux

Pour l'ETAT TUNISIEN

Afif CHELBI
Ministre de l’Industrie, de l Energie et des Petites et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour AI Thani Corporation

D'Activités Pétrolières 0 Li M
w EE
ses KAMBL Abdallah Saeed AL THANI

Président Directeur Général Président
ANNEXE A
CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et d'exploitation des
gisements d’Hydrocarbures dans le Permis dit «EI Jem».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent cahier des charges qui fait partie intégrante de la Convention portant autorisation
de recherche et d’exploitation des gisements d’Hydrocarbures dans le Permis «EI Jem»., ci-
après dénommé «le Permis» , a pour objet de préciser les conditions dans lesquelles
l'Entreprise Tunisienne d'Activités Pétrolières "ETAP" ci-après désignée par l’expression «le
Titulaire» et la société AL THANI CORPORATION LIMITED agissant en tant
qu’entrepreneur dans le cadre d’un Contrat de Partage de Production et désignée ci-après par
«Entrepreneur », ou « la Société »:

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures ;

2. procéderont dans le cas où ils découvriraient un gisement exploitable, au développement et
à l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE
ARTICLE 2 : Délimitation du Permis

Le Permis visé à l'Article premier ci-dessus est délimité conformément aux dispositions de
l'Article 13 du Code des Hydrocarbures et comporte 1056 périmètres élémentaires de quatre
(4) km? chacun, d'un seul tenant, soit une surface quatre mille deux cents vingt quatre
kilomètres carrés ( 4224 km?).

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la période initiale
de validité du Permis

1- Pendant la période initiale de validité du Permis fixée à cinq ans (05),
l’Entrepreneur s'engage à réaliser à ses frais et risques le programme de travaux de recherche
minimum comportant :

- Etudes géologiques et géophysiques de données appropriées existantes dans le Permis El Jem y
compris la re-interprétation des données sismiques

- Le retraitement de 1000 km de sismique ;
L

- Acquisition d’au moins 200 Km de sismique 2D ; ni *

10
-  Forage de 2 puits d’exploration ; chacun des deux puits sera foré à une profondeur minimale
correspondant au top du réservoir Bireno ; à

- Acquisition de 100 km? de sismique 3D ou forage d’un troisième puits d’exploration à une
profondeur minimale correspondant au top du réservoir Abiod ;

Le montant des dépenses minima nécessaire pour réaliser le programme est estimé à sept millions
cinq cents mille dollars des Etats Unis d'Amérique (7.500.000 US $)

Au cas où l’Entrepreneur réalise le programme des travaux de la période initiale de validité du
Permis et celui de toute autre période de son renouvellement, telles que définies à l’Article 5
ci-dessous, il aura satisfait à ses obligations même au cas où les travaux auront été réalisés à
un coût inférieur au coût estimatif.

Si l’Entrepreneur à la fin de l’une quelconque des périodes de validité du Permis n’a pas
réalisé ses engagements relatifs aux travaux afférents à la période considérée, il sera tenu de
verser à l’AUTORITE CONCEDANTE le montant nécessaire à l’accomplissement ou à
l'achèvement des dits travaux de recherche.

Etant entendu que pour tout puits non foré, l’Entrepreneur s’engage à verser à l'AUTORITE
CONCEDANTE un montant de deux millions de Dollars des Etats-Unis d’Amérique
(2.000.000 US$).

Le dit montant ainsi que les modalités de son versement seront notifiés par lAUTORITE
CONCEDANTE à l’Entrepreneur.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la date de la
notification visée ci-dessus, l'AUTORITE CONCEDANTE et l’Entrepreneur.désigneront
d’un commun accord, un expert indépendant pour trancher le différend dans les 60 jours
suivant la formulation de la dite contestation.

L’expert désigné devra rendre son verdict dans les 60 jours qui suivent sa nomination. Sa
sentence est immédiatement exécutoire.

Les frais et honoraires de l’expert désigné seront supportés, à parts égales, par la Société et
P AUTORITE CONCEDANTE.

2- Chacun des forages d'exploration prévus pour l’une quelconque des périodes de validité du
Permis sera réalisé jusqu'à la profondeur minimale contractuelle. Toutefois chacun desdits
forages pourrait être arrêté à une profondeur moindre si la poursuite des opérations de forage,
effectuées selon les règles de l'art en usage dans l'industrie pétrolière internationale, est exclue
pour l'une ou l'autre des raisons suivantes:

a) le socle non sédimentaire est rencontré à une profondeur inférieure à la profondeur
minimale contractuelle susvisée;

b) la poursuite du forage présente un danger manifeste en raison de l'existence d'une
pression de couche anormale;

c) des formations rocheuses rencontrées dont la dureté ne permet pas en pratique
l’avancement du forage conduit malgré le recours aux moyens techniques

appropriés ; 7 Qu +

11

Dans le cas où l’une des conditions ci-dessus existe, l’Entrepreneur devra obtenir l’autorisation
préalable de l AUTORITE CONCEDANTE avant d’arrêter ou de suspendre le forage suf la base
d’une demande motivée, laquelle autorisation ne sera pas refusée sans raison dûment motivée, et
le dit forage sera réputé avoir été foré à la profondeur minimale contractuelle susvisée

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche exécutés

L’Entrepreneur est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant des
dépenses relatives aux travaux de recherche effectués par lui pendant la durée de validité du
Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre Trois (3) du Code des
Hydrocarbures et des textes réglementaires pris pour son application et sous réserve d’avoir
satisfait aux conditions prévues par la dite section, le Titulaire aura droit à deux (02) périodes
de renouvellement d’une durée de trois (03) années chacune.

Pour la période du premier renouvellement, l’Entrepreneur s'engage à réaliser le programme
minimum de travaux comportant le forage d’un (01) puits d’exploration .Le coût est estimé à
deux millions (2.000.000) de dollars des Etats Unis d'Amérique

Pour la période du second renouvellement, l’Entrepreneur s'engage à réaliser le programme de
travaux comportant le forage d’un (01) puits d'exploration. Le coût est estimé à deux millions
(2.000.000) de dollars des Etats Unis d'Amérique.

TITRE II
DECOUVERTE ET EXPLOITATION D'UN GISEMENT

D’HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si Entrepreneur fait la preuve d’une découverte et s’il a satisfait aux conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, le Titulaire à la
demande de l’Entrepreneur aura le droit d’obtenir la transformation d’une partie du Permis en
Concession d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément aux
conditions ci-après:

- le périmètre sera choisi selon les règles de l’art et en tenant compte des résultats obtenus par

l’Entrepreneur; ;
P : [Y is

12)
- le périmètre n’isolera pas une enclave fermée à l’intérieur de la Concession

Il est entendu qu’en cas de découvertes situées à l’extérieur de la Concession d'Exploitation
mais à l’intérieur du Permis de Recherche, le Titulaire à la demande de l’Entrepreneur aura le
droit de requérir la transformation en concession du périmètre englobant chaque nouvelle
découverte.

Si au cours des travaux d’appréciation d’une découverte et avant la demande d’une
Concession d'Exploitation, il apparaît que le gisement correspondant à ladite découverte
s’étend au delà du Permis de Recherche, l’'ETAP et l’Entrepreneur pourront demander à
P'AUTORITE CONCEDANTE qui leur accordera une Concession d'Exploitation incluant
l'extension de la superficie dudit gisement à condition que la zone d’extension en question ne
fasse pas partie d’une zone attribuée en tant que permis de prospection ou de recherche ou en
tant que concession d’exploitation et que la demande d’extension soit techniquement justifiée.

ARTICLE 7 : Obligation d'exploitation

L’Entrepreneur s’engage à exploiter l’ensemble de ses Concessions suivant les règles de
l’artet avec le souci d’en tirer le rendement optimum compatible avec une exploitation
économique, et suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux
d’exploitant, serviraient au maximum les intérêts économiques de la Tunisie.

Si l’Entrepreneur fait la preuve qu’aucune méthode d’exploitation ne permet d’obtenir des
hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux prix
mondiaux des dits produits, une exploitation bénéficiaire, il sera relevé de l'obligation
d’exploitation, mais sous la réserve prévue à l’Article 8 ci-après.

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE

1- Si, dans l'hypothèse visée à l'Article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d’assurer le ravitaillement du pays en hydrocarbures, décidait quand même que
le dit gisement doit être exploité, l’Entrepreneur sera tenu de le faire, à condition que
l'AUTORITE CONCEDANTE lui garantisse la vente des hydrocarbures produits à un
juste prix couvrant ses frais directs et ses frais généraux d’exploitation, les taxes de toutes
espèces, la quote-part des frais généraux du siège social (mais à l’exclusion de tous
amortissements au titre des travaux antérieurs de recherche, de tous frais de travaux de
recherche exécutés ou à exécuter , dans le reste de la Concession ou dans la zone couverte
par le Permis), ét lui assure une marge bénéficiaire nette égale à dix pour cent (10%) des
dépenses mentionnées ci-dessus,

2- Si, toutefois, l’obligation résultant du paragraphe 1. du présent Article conduisait
lEntrepreneur à engager des dépenses de premier établissement jugées excessives au
regard des programmes de développement normal de ses recherches et exploitations, ou
dont l’amortissement normal ne pourrait pas être prévu avec une sécurité suffisante, le
Titulaire, l’Entrepreneur et l AUTORITE CONCEDANTE se concerteront pour étudier le
financement de l’opération proposée;

Dans ce cas, l’Entrepreneur ne sera jamais tenu d’augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n’est pas comprise dans ses
programmes généraux de recherche et d’exploitation.

 :

Si une telle augmentation des investissements devenait nécessaire le Titulaire,
lEntrepreneur et l'AUTORITE CONCEDANTE se concerteront pour étudier les
modalités de son financement que  AUTORITE CONCEDANTE sera appelée à assumer
en partie ou en totalité.

3- Le Titulaire et l’Entrepreneur pourront, à tout instant, se désengager des obligations visées
au présent Article en renonçant à la partie de la concession à laquelle elles s’appliquent et
ce, dans les conditions prévues à l’Article 47 du présent Cahier des Charges.

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à tout
instant, se désengager en renonçant à demander la concession et en abandonnant son
permis de recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si l’Entrepreneur a
fait une découverte et a satisfait aux conditions définies dans le Code des Hydrocarbures et à
ses obligations de travaux telles que définies à l’Article 5 ci-dessus, le Titulaire aura droit à
un troisième renouvellement du Permis pour une période de trois (03) années.

Pour la période du troisième renouvellement, l’Entrepreneur s'engage à réaliser à ses frais et
risques le programme de travaux comportant le forage d’un (01) puits d'exploration .

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à Trois
Millions (3.000.000) de Dollars des Etats Unis d’ Amérique

fa

14
TITRE II
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1- La redevance proportionnelle aux quantités des hydrocarbures liquides produites par le
Titulaire à l’occasion de ses travaux de recherche ou d’exploitation est acquittée dans le cas de
paiement en espèces ou livrée gratuitement en cas de paiement en nature à l'AUTORITE
CONCEDANTE, en un point dit « point de perception » qui est défini à l’Article 12 du
présent Cahier, avec les ajustements qui seraient nécessaires pour tenir compte de l'eau et des
impuretés ainsi que des conditions de température et de pression dans lesquelles les mesures
ont été effectuées.

2- La production liquide au titre de laquelle est due la redevance proportionnelle sera mesurée
à la sortie des réservoirs de stockage situés sur les champs de production. Les méthodes
utilisées pour les mesures seront proposées par le titulaire et agréées par l’AUTORITE
CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en fonction des
nécessités de services du chantier. L’AUTORITE CONCEDANTE en sera informée en temps
utile. Elle pourra se faire représenter lors des opérations de mesure et procéder à toutes
vérifications contradictoires.

3- La redevance proportionnelle à la production sera liquidée mensuellement . Elle devra être
perçue au cours de la première quinzaine du mois suivant celui au titre duquel elle est due. Le
Titulaire transmettra à l’AUTORITE CONCEDANTE un «relevé des quantités
d'hydrocarbures assujetties à la redevance » avec toutes les justifications utiles dans lesquelles
seront prises en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné sera arrêté par

l’AUTORITE CONCEDANTE.
'

ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera au
Titulaire, au plus tard le 30 Juin de chaque année, son choix du mode de paiement et dans le
cas de paiement en nature, son chaix des points de livraison visés aux Articles 13 et 14 du
présent Cahier des Charges. Ce choix sera valable pour la période allant du 1er Janvier au 31

Décembre de l’année suivante. Â A9 «
LX Ÿ
Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature conformément à l’Article 13 du-présent
Cahier des Charges

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront en
vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle sur
les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d’une part, le relevé arrêté par l'AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l’Article 10 du présent Cahier
des Charges et d'autre part, la valeur des hydrocarbures liquides déterminée à la sortie
des réservoirs de stockage situés sur le champ de production, ci-après désigné « point de
perception ». Il est convenu que ce montant s'établira en fonction des prix des ventes
effectivement réalisées conformément à l’Article 53 du present Cahier des Charges,
diminués des frais de transport mais non de la Redevance des Prestations
Douanières (RPD), à partir des dits réservoirs jusqu’à bord des navires .

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la redevance sera le
prix visé au paragraphe 3. du présent Article pour toute quantité vendue par le Titulaire
pendant le mois considéré, corrigé par des ajustements appropriés de telle manière que
ce prix soit ramené aux conditions de référence stipulées au paragraphe 1. ci-dessus et
adoptées pour la liquidation de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu conformément à
l'Article 53 du présent Cahier des Charges et à l'Article 50.1 du Code des
Hydrocarbures en ce qui concerne les ventes effectuées pour couvrir les besoins de la
consommation intérieure tunisienne .

4. Les prix unitaires à appliquer pour le mois en question seront calculés conformément à
l'Article 53 du présent Cahier des Charges et seront communiqués par le Titulaire en
même temps que le relevé mensuel mentionné au paragraphe 3 de l'Article 10 du présent
Cahier des Charges. ;

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le délai
imparti, ceux-ci seront fixés d'office par l’AUTORITE CONCEDANTE, suivant les
principes définis aux paragraphes 2, 3 et 4 du présent Article et sur la base des éléments
d'information en sa possession.

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle sur
les hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle le sera
au « point de perception » défini à l'Article 12 ci-dessus. Toutefois, elle pourra être livrée en
un autre point dit « point de livraison », suivant les dispositions prévues au présent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au paragraphe
3 de l’Article 10 ci-dessus, le Titulaire fera connaître les quantités des différentes catégories
d'hydrocarbures liquides constituant la redevance proportionnelle et l'emplacement précis où

elles seront stockées. 7 AT
- 16 M Û
L’AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures
liquides constituant la redevance en nature, soit le point de perception , soit tout autre point
situé à l’un des terminus des pipe-lines principaux du Titulaire et de l’Entrepreneur.

L’AUTORITE CONCEDANTE aménagera à ses frais les installations de réception adéquates,
au point convenu pour la livraison. Elles seront adaptées à l’importance, à la sécurité et au
mode de production du gisement d’hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire et à l’Entrepreneur de construire
les installations de réception visées ci-dessus, mais seulement dans la mesure où il s'agira
d'installations normales situées à proximité des champs de production. Elle devra alors
fournir les matériaux nécessaires et rembourser au Titulaire et à l’Entrepreneur les débours
réels dans la monnaie de dépense.

Les hydrocarbures liquides, constituant la redevance en nature, deviendront la propriété de
l'AUTORITE CONCEDANTE à partir du « point de perception » et seront livrés par le
Titulaire à l'AUTORITE CONCEDANTE au point de livraison fixé par cette dernière. Si le
point de livraison est distinct du point de perception, c’est-à-dire qu’il est situé en dehors du
réseau général de transport du Titulaire et de l’Entrepreneur, l AUTORITE CONCEDANTE
remboursera à l’Entrepreneur le coût réel des opérations de manutention et de transport
effectuées par celui-ci entre le point de perception et le point de livraison, y compris la part
d'amortissement de ses installations et les frais des assurances contre les pertes et la pollution
qui doivent être obligatoirement souscrites .

L’enlèvement des hydrocarbures liquides constituant la redevance en nature sera fait au
rythme concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le Titulaire au
moins dix (10) jours à l'avance des modifications qui pourraient affecter le programme de
chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures constituant la
redevance due pour le mois écoulé soient enlevées d'une manière régulière dans les trente (30)
jours qui suivront la remise par le Titulaire de la communication visée au paragraphe 2 du
présent Article.

Toutefois, un plan d’ ice ROHAN sur des périodes supérieures à un mois pourra être
arrêté d’un commun accord .

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par l'AUTORITE
CONCEDANTE dans un délai de trente (30) jours, le Titulaire n’aura droit à aucune
indemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d’exiger du Titulaire une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra dépasser
soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra
payer au Titulaire une indemnité calculée suivant un tarif concerté à l’avance, rémunérant les
charges additionnelles subies de ce fait par l’Entrepreneur.

Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent Article, aû-delà de l’ expiration d’un délai total de quatre-vingt dix

(30 +60) jours. fe sa |

1 7)
Passé ce délai, il sera considéré que la redevance n’est plus payée en nature. Le Titulaire aura
le droit en conséquence de vendre les quantités non enlevées par l'AUFORITE
CONCEDANTE sur le marché du pétrole avec obligation de remettre à l'AUTORITE
CONCEDANTE les produits de la vente dans les conditions prévues à l'Article 12 ci-dessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent Article, sont mises en
application plus de deux (2) fois au cours du même exercice, le Titulaire pourra exiger que la
redevance soit payée en espèces jusqu’à la fin de l’exercice considéré.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en cas de
paiement en nature à l'AUTORITE CONCEDANTE une redevance proportionnelle à la
production des hydrocarbures gazeux calculée suivant les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

La redevance sera perçue :

- Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente à
considérer est celui pratiqué par le Titulaire conformément aux dispositions de l'Article 53
du présent Cahier des Charges, après les ajustements nécessaires pour ramener les quantités
considérées au «point de perception ». Ce point de perception est l’entrée du gazoduc
principal de transport du gaz;

- Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la sortie des
installations de traitement. Les méthodes utilisées pour la mesure seront proposées par
le Titulaire et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera
procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des opérations de
mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l’un des
terminus des gazoducs principaux du Titulaire et de l’Entrepreneur, dans les mêmes
conditions que celles indiquées aux paragraphes 3 et 4 de l’Article 13 ci-dessus.

2. Si le Titulaire et l’Entreprensur décident d'extraire, sous la forme liquide, certains
hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra la
redevance après traitement. La redevance sur ces produits liquides sera perçue, soit en nature,
soit en espèces, à partir d'un « point de perception secondaire » qui sera celui où les produits
liquides sont séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de livraison différent
pourra être choisi par accord mutuel. Ce point de livraison devra nécessairement coïncider
avec une des installations de livraison prévues par le Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de
transport dans les mêmes conditions que celles prévues au paragraphe 4 de J’Article 13 ci-

dessus. n 7 an Ÿ

18
Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base du prix de
vente effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener aux conditions
correspondant au point de perception secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les mêmes
conditions prévues à l’Article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle séparée
par simple détente et stabilisée sera considérée comme un hydrocarbure liquide, qui peut être
re-mélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'un commun
accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou de l'écoulement dudit
produit pour les besoins de l'économie tunisienne.

4. Le Titulaire et l’Entrepreneur n'auront l'obligation :

ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz marchand, dans
la mesure où ils auront trouvé un débouché commercial pour le dit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;

- ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en nature,
elle devra fournir à ses propres frais aux points de livraison agréés, des moyens de
réception adéquats, capables de recevoir sa quote-part des liquides au moment où ils
deviennent disponibles au fur et à mesure de leur production ou de leur sortie des usines de
traitement. L'AUTORITE CONCEDANTE prendra en charge les liquides à ses risques et
périls, dès leur livraison. Elle ne pourra pas imposer le stockage de ces liquides au
Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
espèces, cette redevance sera liquidée mensuellement conformément aux dispositions du
paragraphe 3 de l’Article 10 et de l'Article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n’est pas en mesure de recevoir la redevance en nature
dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera réputée avoir
renoncé à la perception en ngture soit pour toutes les quantités correspondant à la
redevance due ou pour la partie de ces quantités pour laquelle elle ne dispose pas de
moyens de réception adéquats. A1

4

19

TITRE IV
INSTALLATIONS DE RECHERCHE ET

D'EXPLOITATION DU TITULAIRE ET DE L'ENTREPRENEUR

ARTICLE 15 : Facilités données au Titulaire et à lEntrepreneur pour leurs
installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,
L'AUTORITE CONCEDANTE donnera au Titulaire et à l’Entrepreneur toutes facilités en
vue d'assurer à leurs frais, d'une manière rationnelle et économique, la prospection, la
recherche, la production, le transport, le stockage et l'évacuation des produits provenant de
leurs recherches et de leurs exploitations, ainsi que toute opération ayant pour objet le
traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des hydrocarbures en
Vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaine public
des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

| À
g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées de
transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n’ayant pas un caractère d’intérêt public

1. L’Entrepreneur établira, à ses frais, risques et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un caractère
d'intérêt public, qu'elles soient situées à l'intérieur ou à l'extérieur du Permis et des

concessions qui en seraient issues.

Sont considérés comme installations n’ayant pas un caractère 5 intérêt mi

ue
a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de fer, par
route ou par mer ,ainsi que les gazoducs depuis les centres de traitement et de stockage
jusqu'au point de chargement.

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement des
navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux chantiers du
Titulaire et de l’Entrepreneur,

i. les télécommunications entre les chantiers du Titulaire et de l’Entrepreneur,

j. d'une manière générale, les installations industrielles, les ateliers et les bureaux destinés à
l'usage exclusif du Titulaire et de l’Entrepreneur, et qui constituent des dépendances légales
de leur entreprise,

k. le matériel de transport terrestre, aérien et maritime propre au Titulaire et à l’Entrepreneur
leur permettant l'accès à leurs chantiers,

2. Pour les installations visées aux alinéas (c), (e), (9) et (g) du paragraphe 1 du présent
Article, le Titulaire et l’Entrepreneur seront tenus, si l'AUTORITE CONCEDANTE le leur
demande, de laisser des tierces personnes utiliser lesdites installations, sous les réserves
suivantes : j

a. Le Titulaire et l’Entrepreneur ne seront tenus ni de construire, ni de garder des installations
plus importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire et de l’Entrepreneur seront satisfaits en priorité sur ceux
des tiers utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par
l’Entrepreneur pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire et à l’Entrepreneur une juste indemnité pour le
service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé des
Hydrocarbures sur proposition du Titulaire et de l’Entrepreneur conformément aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son application.

/

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer à l’Entrepreneur de conclure,
avec des tiers titulaires de permis ou de concessions, des accords en vue d'aménager et
d'exploiter en commun, dans les meilleures conditions techniques, les ouvrages visés aux
alinéas (c), (e), (f), (g) et (h) du paragraphe 1 du présent Article, s'il doit en résulter une
économie dans les investissements et dans les coûts d’exploitation de l’Entrepreneur et de
chacun des tiers intéressés.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation en
vigueur, fera toute diligence en vue d’accorder à l’Entrepreneur les autorisations nécessaires
pour exécuter les travaux relatifs aux installations visées au paragraphe 1 du présent Article.

ARTICLE 17 : Utilisation par le Titulaire et par l’Entrepreneur des équipements et de
l'outillage publics existants

Le Titulaire et l’Entrepreneur seront admis à utiliser, pour leurs recherches et leurs
exploitations, tous les équipements et outillage publics existant en Tunisie, suivant les
clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité avec les autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande de l’Entrepreneur

1. Lorsque l’Entrepreneur justifie avoir besoin, pour développer son industrie de recherche et
d'exploitation des Hydrocarbures, de compléter les équipements et l'outillage publics existants
ou d'exécuter des travaux présentant un intérêt public, il devra en informer l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE,le Titulaire et Entrepreneur s'engagent à se concerter pour
trouver la solution optimale susceptible de répondre aux besoins légitimes exprimés par
lEntrepreneur, compte tenu des dispositions législatives et réglementaires en vigueur
concernant le domaine public et les services publics en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier des
Charges, les parties conviennent d'appliquer les modalités ci-dessous :

a. L’Entrepreneur fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l’établissement.

Il appuiera sa demande par une nôte justifiant la nécessité desdites installations et par un
projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-même de
l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui dans les
rapports et compte-rendus qu'il est tenu de présenter à l'AUTORITE CONCEDANTE en
application du Titre Cinq (5) du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître à l’Entrepreneur dans un délai
de trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions techniques
envisagées par l’Entrepreneur et sui ses intentions concernant les modalités suivant lesquelles

les travaux seront exécutés. (/ # Ÿ

22
Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier l'exécution à
lPEntrepreneur. =

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés, elle
précisera si elle entend assurer elle même le financement des travaux de premier
établissement, ou bien si elle entend imposer à l’Entrepreneur de lui rembourser tout ou partie
de ses dépenses.

Dans ce dernier cas, l’Entrepreneur sera tenu de rembourser à l'AUTORITE CONCEDANTE
la totalité ou la part convenue des dépenses réelles dûment justifiées, par échéances
mensuelles qui commencent à courir dans le mois qui suit la présentation des décomptes, sous
peine d'intérêts moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent Article, les projets d'exécution seront mis au
point d'un commun accord entre les parties, conformément aux règles de l'Art, et suivant les
clauses et conditions générales et les spécifications techniques particulières appliquées par
P'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures,  l’Entrepreneur
entendu. Il sera tenu compte des observations de ce dernier dans la plus large mesure possible.
L’Entrepreneur aura le droit de retirer sa demande, s'il juge la participation financière qui lui
est imposée trop élevée.

S’il accepte la décision du Ministre chargé des Hydrocarbures, l’AUTORITE
CONCEDANTE sera tenue d’exécuter les travaux avec diligence et d’assurer la mise en
service des ouvrages dans un délai normal, eu égard aux besoins légitimes exprimés par
l’Entrepreneur et aux moyens d'exécution susceptibles d’être mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition de l’Entrepreneur pour la satisfaction
de ses besoins, mais sans que celui-ci puisse en revendiquer l’usage exclusif.

L’AUTORITE CONCEDANTE ou tout autre établissement public, office ou concessionnaire
désigné par celle-ci, en ‘assurera l’exploitation, l'entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l'approbation des projets d’exécution.

L’Entrepreneur, en-contrepartie de l'usage desdites installations, payera à l’exploitant les
taxes d'usage et péages qui seront fixés, l’Entrepreneur entendu, par le Ministre chargé des
Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux pratiqués en Tunisie
pour des services publics ou des entreprises similaires, s'il en existe. A défaut, ils seront
fixés conformément aux dispositions de l’alinéa (d) du paragraphe 2 de l'Article 16 du
présent Cahier des Charges.

Au cas où l’Entrepreneur aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du présent
Article, remboursé tout ou partie des dépenses de premier établissement, il en sera tenu
compte dans la même proportion dans le calcul des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par l’Entrepreneur
(Concession ou autorisation d’utilisation d'outillage public)

LS
Dans le cas visé à l'alinéa (b) du paragraphe 2 de l’Article 18 du présent Cahier des Charges
où l'AUTORITE CONCEDANTE décide de confier à l’Entrepreneur l'exécution des travaux

boisés:
présentant un intérêt public, celui-ci bénéficiera, pour les travaux considérés d'une concession
ou d'une autorisation d’utilisation d'outillage public. S

1. S'il existe déjà une législation en la matière pour le type d'installations en question, on s’y
référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24 du
présent Cahier des Charges, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d’utilisation d'outillage public sera accordée dans un acte
séparé, distinct de l'Arrêté de Concession d'Exploitation d’Hydrocarbures.

La construction des installations et leur exploitation seront assurées par l’Entrepreneur à ses
risques et périls.

Les projets y afférents seront établis par l’Entrepreneur et approuvés par l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et d'exploitation
prises par l’Entrepreneur.

Les ouvrages construits par l’Entrepreneur sur le domaine de l'Etat, des Collectivités locales
ou des établissements publics feront retour de droit à | AUTORITE CONCEDANTE à la fin
de la Concession d'Exploitation d’Hydrocarbures.

La concession ou l’autorisation d’utilisation de l’outillage public comportera l'obligation pour
le Titulaire et l’Entrepreneur de mettre leurs ouvrages et installations à la disposition de
l'AUTORITE CONCEDANTE et du public ; étant entendu que le Titulaire et l’Entrepreneur
auront le droit de satisfaire leurs propres besoins en priorité, avant de satisfaire ceux des
autres utilisateurs. Les tarifs d'utilisation seront fixés comme il est stipulé à l’alinéa (d), du
paragraphe 2 de l’Article 16 du présent Cahier des Charges.

ARTICLE 20 : Durée dés autorisations et des concessions consenties pour les
installations annexes de l’Entrepreneur

1. Des concessions-et des autorisations d'occupation du domaine public, de l’utilisation de
l'outillage public et de location du domaine privé de l'Etat, seront accordées à l’Entrepreneur
pour la durée de validité du Permis de recherche conformément aux procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis ou d’une
portion du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs Concessions
d'Exploitation d’Hydrocarbures , accordées conformément à l’Article 6 du présent Cahier des
Charges et jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d’occupation du domaine
public ou du domaine privé de l’Etat ou la concession ou l’autorisation d’utilisation de
loutillage public cessait d'être utilisé par l’Entrepreneur, l'AUTORITE CONCEDANTE se
réserve les droits définis ci-dessous: Aa ”

24
a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par l’Entrepreneur,
l'AUTORITE CONCEDANTE prononcera d'office l’annulation de la concession ou de
l'autorisation d’utilisation de l’outillage public ou d’occupation correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, l’Entrepreneur pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE aura le
droit de l'utiliser provisoirement sous sa responsabilité soit pour son compte, soit pour le
compte d'un tiers désigné par elle.

Toutefois, l’Entrepreneur reprendra l'usage dudit ouvrage dès que celui-ci deviendra à
nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions autres
que la Concession d’Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées à l’Entrepreneur pour l'utilisation d'un service public,
pour l'occupation du domaine public ou du domaine privé de l'Etat et pour les concessions ou
les autorisations d'utilisation de l’outillage public, seront celles en vigueur à l'époque
considérée, en ce qui concerne la sécurité, la conservation et la gestion du domaine public et
des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par
l’Entrepreneur des droits d'enregistrement, taxes et redevances applicables au moment de leur
octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en la matière.
L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la délivrance des
concessions ou des autorisations susvisées et au détriment de l’Entrepreneur, des redevances,
taxes, péages, droits ou taxes d'usage frappant les installations annexes de l’Entrepreneur
d'une manière discriminatoire, et constituant des taxes ou impôts additionnels n'ayant plus le
caractère d'une juste rémunération d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. L’Entrepreneur est censé connaître parfaitement les difficultés de tous ordres que soulèvent
les problèmes d’alimentation en eau potable, ou à usage industriel ou agricole, dans le
périmètre couvert par le permis initial tel que défini à l’Article 2 du présent Cahier des
Charges. D

2. L’Entrepreneur pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel, dans la
limite de ses besoins légitimes, et dans la limite des débits que ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les services compétents
du Ministère de l'Agriculture à la demande du Titulaire et à ses frais, suivant les clauses et
conditions techniques applicables aux branchements dans le domaine.

3. Lorsque l’Entrepreneur aura besoin d'assurer temporairement l'alimentation de ses chantiers
et notamment de ses sondages en eau, et lorsque les besoins légitimes de l’Entrepreneur ne
pourront pas être satisfaits d’une façon économique par un branchement sur un point d'eau
public existant ou un réseau public de distribution d'eau, l'AUTORITE CONCEDANTE
s'engage à lui donner toutes facilités d'ordres technique et administratif, dans le cadre des
dispositions prévues par le Code des Eaux en vigueur, et sous réserve des droits qui pourront
être reconnus à des tiers pour effectuer les travaux nécessaires de captage et d'adduction des
eaux du domaine public.

Les ouvrages de captage exécutés par l’Entrepreneur en application des autorisations visées
ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque l’Entrepreneur
aura cessé de les utiliser. Les ouvrages d’adduction ne sont pas concernés par la présente
disposition.

4. Lorsque l’Entrepreneur aura besoin d'assurer d'une manière permanente l'alimentation de
ses chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir que ses
besoins légitimes soient satisfaits d'une manière suffisante, économique, durable et sûre par un
branchement sur un point d'eau public existant ou un réseau public de distribution d'eau, les
parties conviennent de se concerter pour rechercher la manière de satisfaire les besoins
légitimes de l’Entrepreneur.

5. L’Entrepreneur s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui lui
seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il
pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué et identifié dans
l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages de l’Entrepreneur aboutissent à la découverte d'un système aquifère
nouveau, non encore catalogué ni identifié dans l'inventaire des ressources hydrauliques et
n'ayant pas de communication avec un autre système aquifère déjà reconnu, l'AUTORITE
CONCEDANTE réservera à l’Entrepreneur une priorité dans l'attribution des autorisations ou
des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt général, ni
s'étendre au-delà des quantités d’eau nécessaires à l’alimentation des installations de
l’Entrepreneur et de leurs annexes.

6. Avant l'abandon de tout forage de recherche par l’Entrepreneur, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d’eau jugée
exploitable, étant entendu que les dépenses engagées à ce titre seront à la charge de l'Etat
Tunisien .

ARTICLE 23 : Dispositions applicables aux voies ferrées

L’Entrepreneur, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de ses
postes d'embarquement, pourra aménager à ses frais des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets d'exécution de ces embranchements seront établis par l’Entrepreneur

conformément aux conditions de sécurité et aux conditions techniques applicables aux réseaux
publics tunisiens. Ces projets seront approuvés par l'AUTORITE CONCEDANTE après

enquête parcellaire. Ê Au
[2
W Ÿ

26
ie]

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par
l’Entrepreneur, pour tenir compte des résultats de l’enquête parcellaire et pour raccorder au
plus court et selon les règles de l’art les installations de l’Entrepreneur aux réseaux publics.

ARTICLE 24: Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire et l’Entrepreneur auront à résoudre un problème de chargement ou de
déchargement maritime, ils se concerteront avec lAUTORITE CONCEDANTE pour arrêter,
d'un commun accord, les dispositions susceptibles de satisfaire leurs besoins légitimes.

La préférence sera donnée à toute solution comportant l’utilisation d’un port ouvert au
commerce sauf cas exceptionnels où la solution la plus économique serait d'aménager un tel
poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s’engage à donner toute facilité au Titulaire et à
l’Entrepreneur dans les conditions prévues par la législation en vigueur sur la police des ports
maritimes et par les règlements particuliers des ports de commerce de la Tunisie, et sur un
même pied d’égalité que les autres exploitants d’hydrocarbures pour qu’ils puissent disposer
le cas échéant :

- des plans d’eau du domaine public des ports,

- d’un nombre adéquat de postes d’accostage susceptibles de recevoir sur ducs
d’albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l’aménagement
d’installations de transit ou de stockage.

3. Si la solution adoptée est celle d’un poste de chargement ou de déchargement en rade
foraine, les installations (y compris les pipe-lines flottants) seront construites, balisées et
exploitées par l’Entrepreneur à ses frais sous le régime de l’autorisation d'occupation
temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés par l'AUTORITE
CONCEDANTE sur proposition de l’Entrepreneur.

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par l’Entrepreneur ainsi que ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de l’entreprise et seront assujettis à
toutes les réglementations et à tous les contrôles appliqués aux installations de production et
de distribution d'énergie similaires.

L’Entrepreneur produisant de l’énergie électrique pour l’alimentation de ses chantiers, pourra
céder au prix de revient tout excédent de puissance par rapport à ses besoins propres à un
organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou gazeux

Si Entrepreneur, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures, était
amené à extraire des substances minérales autres que les hydrocarbures liquides ou gazeux,

son À
cu)

sans pouvoir séparer l'extraction des hydrocarbures, l'AUTORITE CONCEDANTE, le
Titulaire et l’Entrepreneur se concerteront pour examiner si lesdites substances nrinérales
doivent être séparées et conservées.

Toutefois, l’Entrepreneur ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituent des opérations trop onéreuses ou trop difficiles.

ARTICLE 27 : Installations diverses

Ne seront pas considérées comme des dépendances légales de l’entreprise de l’Entrepreneur :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et en
particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux .
Par contre, seront considérées comme des dépendances légales de l’entreprise de
l’Entrepreneur les installations de premier traitement des hydrocarbures extraits aménagés par

lui en vue de permettre le transport et la commercialisation desdits hydrocarbures et
notamment les installations de « dégazolinage » des gaz bruts .

28

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie à lEntrepreneur par l'AUTORITE
CONCEDANTE

L'AUTORITE CONCEDANTE fournira à l’Entrepreneur la documentation qui se trouve en
sa possession et concernant :

- le cadastre et la topographie,

- la géologie générale,

- la géophysique,

-__ l’hydrologie et l’inventaire des ressources hydrauliques,

- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant un
caractère secret du point de vue de la Défense Nationale ou des renseignements fournis par les
titulaires de permis et/ou de concessions en cours de validité et dont la divulgation à des tiers
ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

L’Entrepreneur sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux Articles 31
à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

L’Entrepreneur, tant pour ses travaux de recherche que pour ses travaux d'exploitation, se
conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux du
domaine public et dans les conditions précisées par les dispositions du présent Cahier des

Charges. ;

Les eaux que l’Entrepreneur pourrait découvrir au cours de ses travaux restent classées dans le
domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui, qu'en se
conformant à la procédure d'autorisation ou de concession prévue au Code des Eaux.

L’Entrepreneur prendra toutes mesures appropriées qui seront concertées avec les services
compétents du Ministère de l'Agriculture en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si les
dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes artésiennes.

L’Entrepreneur sera tenu de coinmuniquer aux services compétents du Ministère de
l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages sur les

sé at

2:
nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit) dans les formes qui
Jui seront prescrites. -

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers de
l’Entrepreneur, et à la charge de celui-ci, un agent qui aura libre accès à toutes les installations
et à leurs dépendances légales en vue de s’assurer du progrès des travaux, procéder aux
mesures et jaugeages des hydrocarbures et, d’une façon générale, vérifier que les droits et
intérêts de l'AUTORITE CONCEDANTE sont sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. L’Entrepreneur adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins avant
le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre notamment une
carte mettant en évidence le maillage à utiliser ainsi que le nombre de kilomètres à
acquérir et la date du commencement des opérations et leurs durées approximatives ;

- Un rapport d'implantation pour tout forage de recherche et un programme relatif à chaque
forage de développement.

Le rapport d'implantation précisera :

- les objectifs recherchés par le forage et les profondeurs prévues,
- l'emplacement du forage projeté, défini par ses coordonnées géographiques avec un
extrait de carte annexé,

la description sommaire du matériel employé,

- les prévisions géologiques relatives aux terrains traversés,
- le programme minimum des opérations de carottage et de diagraphies,
- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

éventuellement les procédés que l’Entrepreneur compte utiliser pour mettre en
exploitation le ou les forage(s).

1
b. L’Entrepreneur adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l’avancement de ses travaux en cours tels que campagne sismique, forages et constructions.

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage
L’Entrepreneur est tenu de tenir sur tout chantier de forage un carnet paginé et paraphé, d'un

modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à mesure des
travaux, sans blanc ni grattage, les conditions d'exécution de ces travaux et en particulier :

- Ja nature et le diamètre de l'outil ; 7
- l'avancement du forage ; Ÿ
- les paramètres de forage ;

A3 ’
- la nature et la durée des manœuvres et opérations spéciales telles que
carottage, alésage, changement d'outils et instrumentation ; -
- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE CONCEDANTE.
ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le rapport
d'implantation visé à l’Article 32 ci-dessus, l’Entrepreneur devra exécuter toutes les mesures
appropriées afin de déterminer les caractéristiques des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par
l’Entrepreneur et tenue par lui en un lieu convenu à l'avance, à la disposition de l'AUTORITE
CONCEDANTE.

L’Entrepreneur aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une fraction
de carottes et déblais correspondant à une même caractéristique, de telle manière que le reste
de l'échantillon puisse demeurer dans la collection et être examiné par les agents de
l'AUTORITE CONCEDANTE. A défaut et sauf impossibilité, l'échantillon unique ne sera
prélevé qu'après avoir été examiné par un représentant qualifié de l'AUTORITE
CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera fait à
l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection par le
Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et analyses.
L’Entrepreneur conservera soigneusement le reste des déblais et carottes pour que
l'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons pour sa collection
et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises d'échantillons
visées ci-dessus seront conservés par l’Entrepreneur aussi longtemps qu'il le jugera utile. Ils
seront mis par lui à la disposition de l'AUTORITE CONCEDANTE au plus tard à l'expiration
du Permis.

3. L’Entrepreneur informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que
celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que diagraphies,
tubage, cimentation et essais de mise en production.

L’Entrepreneur avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible de
compromettre la poursuite d'un forage ou de modifier de façon notable les conditions de son
exécution.

4. L’Entrepreneur fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les
examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de forage, y
compris les activités spéciales mentionnées au paragraphe 3 du ha si

ù EUR

ARTICLE 34 : Arrêt d'un forage

L’Entrepreneur pourra arrêter définitivement un forage qu'après en avoir avisé l'AUTORITE
CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné au moins soixante
douze (72) heures à l'avance.

L’Entrepreneur devra soumettre, qu'il s'agisse d'un abandon définitif ou d’un abandon
provisoire d’un forage, un programme qui devra être conforme à la réglementation technique
en vigueur ou, à défaut, aux normes les plus récentes publiées par l’American Petroleum
Institute .

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans les
soixante douze (72) heures qui suivent le dépôt du programme d’abandon du forage par
l’Entrepreneur, celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

L’Entrepreneur adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois
(3) mois après la fin de tout forage, un rapport final, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment :

a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les
observations et mesures faites pendant le forage, le profil des tubages restant dans le puits, les
diagraphies et les résultats des essais de production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se référant
directement au forage considéré.

ARTICLE 36 : Essais des forages

1. Si au cours d'un forage, l’Entrepreneur juge nécessaire d'effectuer un essai sur une couche
de terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera l'AUTORITE
CONCEDANTE au’moins vingt-quatre (24) heures avant de commencer un tel essai.

2. En dehors des exceptions prévués aux paragraphes 3 et 5 du présent Article, l'initiative
d'entreprendre ou de renouveler un essai appartiendra à l’Entrepreneur.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de
l'Autorité Concédante, l’Entrepreneur sera tenu de faire l'essai de toute couche de terrain
susceptible de contenir des hydrocarbures, à la condition toutefois qu'un tel essai puisse être
exécuté sans nuire à la marche normale des travaux de l’Entrepreneur.

4. Dans le cas où l’exécution, ou la répétition de l’un des essais effectués à la demande de
l'AUTORITE CONCEDANTE, et malgré l’avis contraire de l’Entrepreneur , occasionne à
l’Entrepreneur une perte ou une dépense , une telle perte ou dépense serait à la charge :

+. . : fi " à
- de lEntrepreneur, si ledit essai révèle une découverte potentiellement

exploitable, js W t

32

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable. <

5. Lorsque les opérations de forage d’un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, l’Entrepreneur sera tenu de prendre
toutes les mesures techniquement utiles pour compléter la reconnaissance de cette zone.

ARTICLE 37 : Compte rendu et programme annuels

Avant le ler avril de chaque année, l’Entrepreneur sera tenu de fournir un compte rendu
général de son activité pendant l’année précédente conformément aux dispositions du Code
des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l’année considérée ainsi que les
dépenses de recherche et d’exploitation engagées par l’Entrepreneur.

Ce compte rendu sera établi dans les formes qui seront concertées à l’avance entre
P AUTORITE CONCEDANTE et l’Entrepreneur.

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles de l’art
et les saines pratiques de l’industrie pétrolière.

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une
récupération maximale des hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement,
l'Entrepreneur devra porter à la connaissance de J'AUTORITE CONCEDANTE le schéma
d’exploitation. Ce schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être aussi
réduite que possible, dans les limites permises pour une récupération optimale des liquides.
Dans les puits ne produisant que du gaz, il est interdit de laisser débiter le gaz en dehors du
circuit d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûm'ent justifiée et motivée de l’Entrepreneur.

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production
L’Entrepreneur disposera sur chaque puits, ou chaque groupe de puits producteurs, des
appareils permettant de suivre régulièrement, d'une manière non équivoque, et conforme aux

usages suivis dans l'industrie du pétrole et du gaz, les paramètres de production de ces puits .

Tous les documents concernant ces contrôles seront mis à la disposition de l'AUTORITE
CONCEDANTE. Sur demande de celle-ci, l’Entrepreneur lui en fournira des copies.

alla

33
ARTICLE 40 : Conservation des gisements

L’Entrepreneur exécutera les travaux, mesures ou essais nécessaires pour assurer la meilleure
connaissance possible du gisement.

L’Entrepreneur pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des
règles de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le débit des
puits, de façon à ce que l'évolution régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions d’Exploitation
distinctes attribuées à des bénéficiaires différents, l’Entrepreneur s'engage à conduire ses
recherches et ses exploitations sur la partie du gisement qui le concerne en se conformant à
un plan d'ensemble.

Ce plan d’ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherches et d'exploitation
applicable à la totalité dudit gisement.

Ce plan précisera si nécessaire, les bases suivant lesquelles les hydrocarbures extraits
seront réparties entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un « Comité
d’unitisation» chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-vingt-dix
(90) jours à partir de l'invitationi faite par l'AUTORITE CONCEDANTE, ceux-ci seront
tenus de présenter à cette dernière leurs plans individuels de recherche ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou d'exploitation, les
bases de répartition des hydrocarbures, et la création éventuelle d'un Comité d’unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision
arbitrale du Ministre chargé des Hydrocarbures devra essayer de se rapprocher le plus
possible des propositions qui sont faites par un Titulaire ou un groupe de Titulaires,
représentant au moins les trois quarts des intérêts en cause, en tenant compte notamment
des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des données
acquises concernant le gisement au moment où sera rendue la décision arbitrale.

Le plan d’unitisation pourra être révisé à l'initiative de l'une quelconque des parties
intéressées, ou du Ministre chargé des Hydrocarbures si les progrès obtenus ultérieurement

balie
dans la connaissance du gisement amènent à modifier l'appréciation des intérêts en cause et
des réserves en place. d

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre chargé des
Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

L’Entrepreneur sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre
les documents énumérés au présent Titre, les renseignements statistiques concernant la
production, le traitement et éventuellement le stockage et les mouvements des hydrocarbures
extraits de ses recherches et de ses exploitations , les stocks de matériel et de matières
premières, les commandes et les importations de matériel, le personnel , ainsi que les copies
des pièces telles que cartes, plans, enregistrements, relevés , extraits de registres ou de
comptes rendus permettant de justifier les renseignements fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par l'AUTORITE
CONCEDANTE.

Toutefois, à l'intérieur de ses services, l’Entrepreneur pourra utiliser tout autre système sous
réserve d‘en faire les conversions correspondantes au système métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par l’Entrepreneur en utilisant les fonds de cartes ou de
plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de plans
établis par d'autres services topographiques à condition qu’ils soient agréés par
l'AUTORITE CONCEDANTE.

A défaut, et après que l’Entrepreneur se soit concerté avec l'AUTORITE CONCEDANTE
et le service topographique, ces cartes et plans pourront être établis par les soins et aux
frais de l’Entrepreneur, aux échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement
généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et l’Entrepreneur se concerteront pour déterminer dans
quelles conditions ce dernier pourra exécuter des travaux de levés de plans, cartographie,
photographies aériennes, restitutions photogrammétriques qui seraient nécessaires pour les
besoins de ses recherches ou de ses exploitations.

Si l’Entrepreneur confie lesdits travaux à des contractants autres que le service
topographique tunisien, il sera tenu d'assurer la liaison avec le service topographique
tunisien, de telle manière que les levés effectués lui soient communiqués et puissent être
utilisés par lui. L’Entrepreneur remettra au service topographique tunisien deux tirages des

photos aériennes levées par lui ou pour son compte. {| A X

35
3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner à l’Entrepreneur toutes autorisations de
parcours et toutes autorisations de survol d'aéronefs, ou de prises de vues aériennes, lui
permettant d'exécuter les travaux topographiques en question.

1

36
TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE À L’AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l'Article 61 du Code des Hydrocarbures, feront retour
gratuitement à l'AUTORITE CONCEDANTE dans l’état où ils se trouvent à la fin de la
concession par arrivée à terme, les immeubles au sens de l’Article 53-1 du Code des
Hydrocarbures.

Cette disposition s’applique notamment aux immeubles et aux droits réels immobiliers
suivants :

i) terrains acquis ou loués par le Titulaire ;
ïi) _les droits à bail, ou occupation temporaire que détient le Titulaire.

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains devront
comporter une clause réservant expressément à | AUTORITE CONCEDANTE la faculté de
se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d’énergie ou d’eau, ou de transports
spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six(6) mois précédant la fin de la concession d’exploitation .

ji) les puits, sondages d’eau et bâtiments industriels ;

iv) les routes et pistes d’accès, les adductions d’eau y compris les captages et les installations
de pompage, les.lignes de transport d’énergie y compris les postes de transformation, de
coupure et de comptage, les moyens de télécommunications appartenant en propre au
Titulaire. '

v) les bâtiments appartenant en propre au Titulaire, qu’ils soient à usage de bureaux ou de
magasins ; les habitations destinées au logement du personnel affecté à l'exploitation et
leurs annexes ; les droits à bail ou à occupation que le titulaire peut détenir sur des
bâtiments appartenant à des tiers et utilisés par lui aux fins ci-dessus,

vi) les embranchements particuliers de voies ferrées desservant les chantiers du Titulaire, ou
les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement
énumérées ci-dessus, feront retour à l’AUTORITE CONCEDANTE si, bien que situées à
l'extérieur du périmètre de la contession, elles sont indispensables à la marche de cette

concession exclusivement. An (4 Ÿ

37
Tes |

2. Si des installations devant faire retour à l AUTORITE CONCEDANTE dans les conditions
indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en partie, à
l'exploitation d’autres concessions ou permis du Titulaire en cours de validité, les conditions
dans lesquelles ces installations seraient utilisées en commun et dans la proportion des besoins
respectifs du Titulaire et de | AUTORITE CONCEDANTE seront arrêtées d’un commun
accord avant leur remise à l'AUTORITE CONCEDANTE. Réciproquement, il en sera de
même pour les installations du Titulaire ne faisant par retour à l AUTORITE CONCEDANTE
et dont l’usage serait indispensable à celle-ci pour la marche courante de l’exploitation de la
concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, lAUTORITE CONCEDANTE aura la faculté de
racheter pour son compte, ou le cas échéant, pour le compte d’un nouveau Titulaire de
concessions ou de permis de recherche qu’elle désignera, tout ou partie des biens énumérés ci-
après ; autres que ceux visés à l’Article 45 du présent Cahier des Charges et qui seraient
nécessaires pour la poursuite de l’exploitation et l'évacuation des hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au Titulaire ;

b) les installations et l'outillage se rattachant à l’exploitation, à la manutention et au stockage
des hydrocarbures bruts ;

La décision de l AUTORITE CONCEDANTE précisant les installations visées ci-dessus et
sur lesquelles elle entend exercer la faculté de rachat devra être notifiée au Titulaire six (6)
mois avant l’expiration de la concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l’expiration de la
concession, sous peine d’intérêts moratoires calculés au taux légal, et sans mise en demeure
préalable.

L’AUTORITE CONCEDANTE pourra en cas d’exercice de la faculté de rachat requérir du
Titulaire soit pour son propre compte, soit pour le compte du nouveau permissionnaire, ou
concessionnaire désigné par elle, que les installations en cause soient mises à sa disposition,
suivant les dispositions prévues au paragraphe 2 de l'Article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent Article
lorsqu’ils sont, en totalité ou en partie seulement, nécessaires au Titulaire pour lui permettre
de poursuivre son exploitation sur l’une de ses concessions qui ne serait pas arrivée à
expiration.

ARTICLE 47 : Fin de la concession par la renonciation

Si l’Entrepreneur veut exercer son droit de renoncer à la totalité ou à une partie seulement de
l’une des concessions, il est tenu de le notifier à l'AUTORITE CONCEDANTE au plus tard
12 mois avant la date de renonciation.

Les droits respectifs de l AUTORITE CONCEDANTE ,du Titulaire et de l’Entrepreneur
seront réglés conformément aux dispositions prévues par le Code des Hydrocarbures et aux
Articles 45 et 46 du présent Cahier des Charges .

En cas de renonciation partielle à la concession, les dispositions du Code des Hydrocarbures
et du présent Cahier des Charges continueront à régir le reste de la concession. 7)

de

38
ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu’à la fin de la concession, l’Entrepreneur sera tenu de maintenir les bâtiments, les
ouvrages de toute nature, les installations pétrolières et les dépendances légales en bon état
d’entretien et d’exécuter en particulier les travaux d’entretien des puits existants et de leurs
installations de pompage et de contrôle.

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l’Article 45 ci-dessus, tout retard résultant du fait du Titulaire dans la
remise de tout ou partie des installations revenant à l AUTORITE CONCEDANTE ouvrira à
cette dernière le droit au paiement d’une astreinte égale à un pour cent (1%) de la valeur des
installations non remises, par mois de retard, et après mise en demeure non suivie d’effet dans
le délai d’un mois.

ARTICLE 50 : Fin de la concession par déchéance

Si l’un des cas de déchéance prévus par l’Article 57 du Code des Hydrocarbures se réalise, le
Ministre chargé des hydrocarbures mettra l’Entrepreneur, par lettre recommandée avec accusé
de réception en demeure de régulariser sa situation dans un délai qui ne pourra excéder six (6)
mois à compter de la date de réception de la mise en demeure.

Si l’Entrepreneur en cause n’a pas régularisé sa situation dans le délai imparti, ou s’il n’a pas
fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la concession, les immeubles et meubles s’y rapportant visés à l'Article 53 du
Code des Hydrocarbures feront retour gratuitement à | AUTORITE CONCEDANTE. Il est
entendu que toute contestation de la part de l’Entrepreneur de ladite déchéance sera
susceptible de recours à l'arbitrage par ce dernier conformément aux dispositions de l'Article
8 de la Convention.

ARTICLE 51 : Responsabilité de l Entrepreneur vis-à-vis des tiers

A l’expiration de la concession par arrivée à terme , en cas de renonciation, ou en cas de
déchéance, l’Entrepreneur devra souscrire une assurance couvrant pendant un délai de dix ans
(10) les risques résultant de son activité et susceptibles d’apparaître après retour de la dite
Concession à lAUTORITE CONCEDANTE .

A É

39)

TITRE VII
CLAUSES ECONOMIQUES
ARTICLE 52 : Réserves d’hydrocarbures pour les besoins de l'économie tunisienne

1. Le droit d'achat par priorité d’une part de la production des hydrocarbures liquides
extraits par le Titulaire de ses concessions en Tunisie sera exercé pour couvrir les
besoins de la consommation intérieure tunisienne et ce, conformément aux
dispositions du Code des Hydrocarbures et des dispositions ci-après :

i) L'obligation du Titulaire de fournir une part de la production pour couvrir les
besoins de la consommation intérieure tunisienne sera indépendante de la
redevance proportionnelle à la production prévue à l'Article 101 du Code des
Hydrocarbures ;

ii) Si le Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat portera
sur chacune de ces qualités, sans pouvoir excéder , sauf accord formel du
Titulaire, le maximum prévu par le Code des Hydrocarbures pour chacune
d'elles ;

2. La livraison pourra être effectuée au choix du Titulaire, sous forme de produits finis.
Dans le cas de livraison en produits finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à l AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en fonction
des résultats que donneraient les hydrocarbures bruts du Titulaire s’ils étaient traités dans
une raffinerie tunisienne, ou, à défaut, dans une raffinerie du littoral de l’Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui seraient
importés en Tunisie dans des conditions normales, réduits d’un montant calculé de manière
à correspondre à une réduction de dix pour cent (10%) de la valeur du pétrole brut à partir
duquel ils auront été raffinés, valeur calculée conformément aux dispositions du Code des
Hydrocarbures. ‘

Toutefois, cette réduction ne s’abpliquera pas pour ceux de ces produits qui sont destinés à
l'exportation. L’AUTORITE CONCEDANTE s’engage à donner toutes facilités afin de
permettre au Titulaire de créer une raffinerie dont les produits seront destinés à
lexportation et/ou une usine de liquéfaction de gaz naturel et/ou des usines de pétrochimie
traitant les hydrocarbures ou leurs dérivés .

ARTICLE 53 : Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire et l’Entrepreneur seront tenus d’appliquer un
prix de vente à l’exportation qui ne doit pas être inférieur au « prix de vente normal » défini
ci-après, tout en leur permettant de trouver un débouché pour la totalité de leur production.

Le « prix de vente normal » d'un hÿdrocarbure liquide au sens du présent Cahier des Charges
sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels que les
assurances et le fret, donnera, sur les marchés qui constituent un débouché normal pour la

on fe X
production tunisienne, un prix comparable à celui des hydrocarbures liquides d'autres
provenances concourant également au ravitaillement normal des mêmes marchés et dé qualité
comparables.

Pour les hydrocarbures gazeux, le Titulaire et l’Entrepreneur sont tenus d’appliquer un prix
de vente à l’exportation qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le Titulaire et l’Entrepreneur dans leurs contrats
de vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transactions commerciales régulières, à l'exclusion des :

e Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une société
affiliée.

+ Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et en
général toutes ventes d’hydrocarbures motivées entièrement ou en partie par des
considérations autres que celles prévalant normalement dans une vente.

e Ventes résultant d'accords entre gouvernements ou entre gouvernements et sociétés

si
TITRE VIN
DISPOSITIONS DIVERSES
ARTICLE 54 : Personnel de l’Entrepreneur

L’Entrepreneur est tenu de se soumettre à la législation et à la réglementation en vigueur en
Tunisie en ce qui concerne le travail et la prévoyance sociale.

L’Entrepreneur sera tenu de s'adresser aux bureaux de placement pour l'embauche de la main
d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être recrutée en
Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.

La proportion des Tunisiens dans l'effectif total de l’Entrepreneur sera soumise à
l'approbation de l'AUTORITE CONCEDANTE étant entendu, que ladite proportion sera
déterminée en tenant compte de la nature de l’activité de l’Entrepreneur en cours et des
dispositions de l’Article 62 du Code des Hydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

L’Entrepreneur sera tenu de se soumettre aux mesures prises par les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire de la République
Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines
clauses du présent Cahier des Charges et de la Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent l’Entrepreneur le présent Cahier des
Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas modifiés
quant au fond.

L’Entrepreneur ne pourra exercer d'autres recours en indemnité à l'occasion des décisions
visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à toute entreprise
tunisienne susceptible d'être lésée phr une mesure analogue.

ARTICLE 56 : Cas de force majeure

L’Entrepreneur n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de force
majeure et ce, conformément à l’article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un caractère à
la fois imprévisible et irrésistible empêchant la partie qui en est affectée d’exécuter tout ou
partie des obligations mises à sa charge par la Convention et le Cahier des Charges tels que :

à Ü ë . : : É À :
1. tous phénomènes naturels y compris les inondations, incendies, tempêtes, explosions,
foudres, glissements de terrain ou tremblements de terre dont l'intensité est

inhabituelle au pays ; fa 7
| £ ( \

2. guerre, révolution, révolte, émeute ou blocus ;
3. grèves à l’exception de celles du personnel de l’Entrepreneur;
4. restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront à l’Entrepreneur aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la
validité du Permis ou des Concessions d’Exploitation sur lesquels ces retards se sont produits.

ARTICLE 57 : Communication de documents pour contrôle

L’Entrepreneur aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE
tous documents utiles pour la mise en oeuvre du contrôle par l'Etat, des obligations souscrites
par l’Entrepreneur dans le présent Cahier des Charges et dans la Convention à laquelle il est
annexé.

ARTICLE 58 : Copies des documents
L’Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus

tard après la signature de la Convention, cinquante (50) copies de ladite Convention, du
Cahier des Charges et des pièces y annexées telles qu’enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient
ultérieurement et se rattachant à la présente Convention et au présent Cahier des Charges.

Fait à Tunis le, . ë
en sept (7) exemplaires originaux

Pour l'ETAT TUNISIEN

Afif CHELBI
Ministre de l’Industrie, de l’Energie et des Petites et Moyennes Entreprises

Pour l'Entreprise Tunisienne
d'Activités Pétrolières

Taieb EL L \ û Abdallah Saeed AL THANI

Président Directeur Général Président

43
ANNEXE B :

PROCEDURE DES CHANGES

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLE A
AL THANI CORPORATION LIMITED

PERMIS EI Jem

Les opérations de change relatives aux activités de recherche et d'exploitation d'hydrocarbures
de AL THANI, ci-après dénommée «La SOCIETE » sera régie par la réglementation des
changes , par les dispositions du Code des Hydrocarbures et par les dispositions suivantes :

A/ Sociétés non résidentes :

1. LA SOCIETE ou toute société qui deviendrait partie à la présente Convention et
ses annexes, est autorisée à payer en devises étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes:

- LA SOCIETE s’engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le cadre de la
présente Convention. Dans le cas où ces entreprises seraient intégralement
payées à l'étranger, elles doivent s'engager à rapatrier en Tunisie les sommes
nécessaires à leurs dépenses locales.

2. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et de
développement les devises nécessaires afin de faire face à ses dépenses en Dinars.
'
3. LA SOCIETE est tenue conformément à l'Article 44 du code des assurances
promulgué par la loi N°92-24 du 09 Mars 1992 de souscrire en Tunisie les polices
d'assurances relatives à ses activités en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa quote-part
des paiements de compagnies d'assurance obtenues en compensation de sinistres sous les
conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les montants dépensés
à ce titre seront remboursés en devises étrangères et/ou en Dinars Tunisiens, conformément

aux dépenses réellement engagées. : fy (V
-Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des investissements
initiaux et dans les mêmes proportions.

-Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en Dinars Tunisiens. Le
produit de ces indemnités pourra être affecté pour la couverture des dépenses locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui sont
employées par l’Entrepreneur en Tunisie, une partie raisonnable de ce salaire sera payée en
Dinars en Tunisie et le solde, auquel s'ajouteront les charges pour avantages sociaux, qui sont
payables par ces personnes dans le pays où elles ont leur domicile, pourra être payé hors de la
Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous contractants de
l’Entrepreneur pour une période n'excédant pas six (6) mois, pourront être payées hors de
Tunisie en devises étrangères dans le cas où leurs frais de séjour en Tunisie sont pris en
charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que celui accordé
aux employés de l’Entrepreneur en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers de l’Entrepreneur et de ses contractants et
sous contractants qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en
Tunisie conformément à la législation en vigueur.

5. LA SOCIETE ne pourra recourir à aucune forme de financement provenant des
banques résidentes en Tunisie, sauf pour les cas de découverts de courte durée dus à des
retards dans les opérations de conversion en Dinars des devises disponibles en Tunisie.

6. LA SOCIETE demandera en premier lieu le transfert des soldes créditeurs en
Dinars. Si le transfert n'est pas effectué dans le mois qui suit la demande, à la suite d'un avis
motivé contraire de la Banque Centrale de Tunisie concernant telle ou telle partie du solde
créditeur en Dinars de La SOCIETE, seul le montant contesté ne pourra faire l'objet de
transfert ou de retenues sur les rapatriements subséquents. Le montant contesté sera alors
soumis dans le mois qui suit l'avis motivé de la Banque Centrale de Tunisie, à une
commission de conciliation composée de trois (3) membres, le premier représentant la Banque
Centrale de Tunisie, le second représehtant LA SOCIETE et le troisième nommé par les deux
Parties et qui devra être d'une nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4) mois qui
suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente Convention et de tous
les avenants et actes additionnels qui interviendraient ultérieurement.

B/ Sociétés résidentes :
Toute société résidente qui deviendtait partie à la présente Convention et ses annexes,

s’engage à respecter la réglementation tunisienne de h telle qu’aménagée par les
dispositions suivantes :

45
ANNEXE € “
k DEMANDE DE PERMIS DE RECHERCHE EL JEM

s ETAP/ AL THANI CORPORATION LTD
SOMMETS ET NUMEROS DES REPERES DES PERIMETRES ELEMENTAIRES
Superficie : 4224 km? soit : 1056 P.E.)

Sommets Numeros de repères

DEMANDE DE
PERMIS DE RECHERCHE EL JEM
ETAP/ AL THANI CORPORATION LTD

ISSE

4224 km soit 1056 P.E.

SUPERFICIE

